Citation Nr: 1119132	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-03 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for spondylosis L5 and spondylolisthesis L5 and S1.

2.  Entitlement to service connection for spondylosis L5 and spondylolisthesis L5 and S1. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service  with the United States Marine Corps from November 1968 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan, which reopened a previously denied claim of service connection for a back injury, and then denied service connection for spondylosis L5 and spondylolisthesis L5 and S1.
 
Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for spondylosis L5 and spondylolisthesis L5 and S1.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran testified at a March 2011 hearing held before the undersigned at the RO; the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1969 rating decision, the RO denied service connection for a back condition based on a finding that the disability pre-existed service and was not aggravated therein.  The Veteran did not timely appeal the decision and it is now final.

2.  Evidence received since the May 1969 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  Spondylosis L5 and spondylolisthesis L5 and S1 pre-existed service, but are shown to have worsened in service; the Veteran is presumed sound at entry.

4.  The current low back disability was first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria to reopen the previously denied claim of service connection for spondylosis L5 and spondylolisthesis L5 and S1 are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for spondylosis L5 and spondylolisthesis L5 and S1 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


New and Material evidence 

The RO denied service connection for a back condition in May 1969 finding that there was no evidence of in service back trauma, that the Veteran's condition pre-existed service, and that there was no orthopedic condition found.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In December 2006 the Veteran filed a claim for service connection for spondylolysis L5 and spondylolisthesis L5 and S1. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the May 1969 RO decision includes the Veteran's testimony that his back began hurting in basic training after he was corrected by his sergeant who put the heel of his boot in the small of the Veteran's back while he was doing push-ups.  The Veteran is competent to report as to incidents in service and the credibility of his testimony is presumed.  Justus v. Principi, 3 Vet. App. 510. 

Further, numerous independent lay statements describing the Veteran's back problems, or lack thereof, before and after service are now associated with the claims file.  Such statements, describing observations experienced through the five senses, are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

This evidence is new and material as it relates to unestablished elements of the claim, specifically the Veteran's pre-service status and the fact of injury or disease in service.  The evidence supports the claim, and hence raises the possibility of substantiating the claim.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  

No defects as to the Veteran's back were noted at the examination for entry into service; his back was found to be normal.  In his medical history the Veteran reported no back condition.  However, x-rays taken in conjunction with the December 1968 Medical Evaluation Board show the presence of degenerative changes of the low back, including spondylosis and spondylolisthesis.  Given the length of time the Veteran was in service, it is impossible for such changes to have manifested entirely during active duty.  38 C.F.R. § 3.303.  This is considered clear and unmistakable evidence of a pre-existing disability.  

I order to rebut the presumption of soundness, however, the second prong of the test must also be met; clear and unmistakable evidence that the condition was not worsened during service must also be of record.  That prong is not met here.  No problems were noted on examination in 1968, and the Veteran made no subjective complaints.  Further, it is well documented that he began experiencing problems soon after entry into service.  Finally, lay statements made in connection with the current claim, both by the Veteran and others, indicate that while he had been in a motor vehicle accident prior to service, he had no back problems as a result once the acute injuries had resolved.  Numerous people have stated that they observed no problems prior to service, but back difficulty was evident after discharge.  

The presumption of soundness is not rebutted.

The record reveals that the Veteran reported severe back pain during service which led to his discharge.  A December 1968 clinical examination diagnosed the Veteran with spondylolysis L5 and spondylolisthesis L5 and S1.  An April 1969 orthopedic examination noted spondylolysis L5 and spondylolisthesis, L5 and S1 but found no orthopedic condition.  

Lay statements report that the Veteran was observed to have leg, groin and lower back pain with difficulty sitting or standing for lengths of time shortly after discharge from service.  He was also noted to have difficulty working within a few years of discharge. 

The Social Security Administration determined that the Veteran has been unable to work since February 1983 due to a lower back disability. 

In a March 1985 private treatment note the Veteran reported a history of chronic back pain which began in the service. 

Multiple letters from the Veteran's treating physician, Dr. H, have been received. 
Dr. H reviewed the service medical records and concluded that the Veteran's back pain began after enlistment and has continued ever since.  In a July 2009 letter Dr. H opined that it is more likely than not that the back injury the Veteran sustained in the Marine Corps is the cause of the chronic back pain he has suffered since his discharge.  

The Veteran had a normal back upon entry to service.  Upon discharge he was diagnosed with spondylolysis L5 and spondylolisthesis L5 and S1.  He has repeatedly reported that his current symptoms began in service and have continued every since.  The Veteran was observed to experience lower back pain immediately after service.  Dr. H, the Veteran's treating physician, has reviewed the service records, evaluated the Veteran and opined that it is more likely than not that the Veteran's chronic back pain was caused by in service back injury.  

As has been discussed, the uncontradicted lay statements of the Veteran and others regarding the continuity of his low back problems since service are competent evidence.  In the absence of contrary evidence or other indications of inaccuracy, the statements are also considered credible.

There is no evidence against the claim; both lay and medical evidence show the onset of low back problems during service, and the continuation of such since that time.  As such, service connection for spondylolysis L5 and spondylolisthesis L5 and S1 is warranted. 


ORDER

New and material evidence having been received, the claim of service connection for spondylosis L5 and spondylolisthesis L5 and S1is reopened; the appeal is granted.

Service connection for spondylosis L5 and spondylolisthesis L5 and S1 is granted. 



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


